Citation Nr: 0202299	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  00-20 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the right knee, residuals of wound with scar, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the claim.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in November 2001, a transcript 
of which is of record.

At his personal hearing, the veteran indicated that he had 
developed back and hip problems secondary to his service-
connected right knee disorder.  The Board finds that the 
veteran has raised claims of secondary service connection 
(38 C.F.R. § 3.310(a) (2001)) for low back and hip 
disabilities.  This matter is referred to the RO for 
appropriate action.

As an additional matter, the Board notes that the veteran has 
also perfected an appeal on the issue of entitlement to a 
compensable rating for residuals of a fracture of the left 
third metatarsal.  However, the veteran withdrew this issue 
at his November 2001 hearing.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The evidence on file reflects that the veteran's right 
knee is manifest, in part, by intermittent pain and resulting 
functional impairment such as limitation of motion.  However, 
even with taking into account the veteran's right knee pain, 
the objective medical evidence on file does not show that it 
has resulted in limitation of flexion to 30 degrees or less, 
nor limitation of extension to 15 degrees or more.
3.  The veteran's right knee disability is also manifest by 
slight recurrent instability.

4.  There is no medical evidence to show that the veteran's 
residual right knee scar is poorly nourished with repeated 
ulceration or is tender and painful on objective 
determination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee based upon limitation 
of motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010, 5260, 
5261 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for a separate rating of 10 percent based 
upon slight recurrent instability of the right knee are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2001); VAOPGCPREC 23-97 and 9-
98; 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for a separate compensable rating for a 
residual right knee scar are not met.  38 C.F.R. §§ 4.14, 
4.118, Codes 7803, 7804 (2001); Esteban v. Brown, 6 Vet. App. 
259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO accorded 
the veteran an examination in relation to this claim, and 
advised the veteran of the evidence necessary to substantiate 
his claim, including the applicable criteria for a higher 
disability rating.  Further, the veteran has not indicated 
that the disability has increased in severity since the last 
VA examination.  Moreover, VA and private medical records 
were added to the file in conjunction with this claim, and 
the veteran was accorded the opportunity to present testimony 
in support of his claim at the November 2001 hearing.  Thus, 
the Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159, and that 
no additional assistance to the veteran is required based on 
the facts of the instant case.


Background.  The veteran's service medical records reflect 
that he sustained a lacerated wound to his right knee in 
October 1943, when he swung his motorcycle off the road to 
avoid civilians and struck a wall.  X-rays revealed no 
fracture, and the laceration was sutured.  In addition, these 
records reflect that the injury was found to be within the 
line of duty.

X-rays taken of the right knee in conjunction with an August 
1948 VA medical examination revealed minimal spurring in the 
anterior pole of the patella at the insertion of the 
quadriceps muscles.  No other abnormalities were noted, and 
there were no retained metallic foreign bodies.  The 
examination itself found a history of contusion and 
laceration with "F.B." of the anterior lateral aspect of 
the right knee when falling off a motorcycle in 1943.  There 
was also a healed scar over the transverse anterior lateral 
aspect of the right tibial rim, which measured 2 1/2 inches by 
1/2 inch.  Further, there was no apparent abnormality of the 
right knee form or function; there was no evidence of 
impaired function.  However, the veteran's symptom history 
was found to be suggestive of scar reflux irritation of a 
branch or a few fibers of the motor nerve to right anterior 
tibial muscle.

Service connection was granted for traumatic arthritis of the 
right knee, residuals of wound with scar, by a September 1948 
rating decision.  It was noted that there was evidence of a 
right knee injury in service, continuity of complaints, and 
findings of arthritic joint changes on the recent VA medical 
examination.  A 10 percent evaluation was assigned effective 
July 19, 1948.

In conjunction with the veteran's current increased rating 
claim VA outpatient treatment records were added to the file 
which cover a period from December 1998 to January 1999.  X-
rays taken of the right knee in December 1998 revealed 
moderate degenerative changes, with a narrowed medial joint 
space.  Records from January 1999 note that he had positive 
right knee pain.  They also reflect that he reported that his 
right knee was more painful, and that he worked as a bridge 
attendant where he had to climb 80 steps daily, and he could 
not manage the steps due to pain.

The May 1999 rating decision denied the veteran's claim for a 
rating in excess of 10 percent for his right knee disorder, 
among other things.  The veteran appealed this decision to 
the Board.

The veteran underwent a VA joints examination in September 
1999.  At this examination, the veteran reported that he had 
had shrapnel enter behind his right knee cap, which was 
removed.  He also reported that fluid was removed twice on 
that knee within five years.  Regarding his current 
symptomatology, the veteran reported that his knee hurt after 
going up 80 steps.  It was noted that he was a bridge tender, 
and that he had been working twice a week for the past three 
years.  The veteran reported that he had been having trouble 
going up the steps already.  He also reported that the knee 
felt like it was buckling, but that it had not really 
buckled.  Additionally, it had not swelled up lately, and 
that there was no stiffness of the leg after going up the 
stairs.  However, the knee would start to get weak at step 
56.  In addition, it was stated that MRI scan revealed small 
to moderate intra-articular effusion with what appeared to be 
several loose bodies.  There was also mild spurring at the 
medial, lateral, and patella/femoral compartments of the 
knee.  Further, there was a horizontal cleavage tear 
involving the posterior horn of the medial meniscus 
peripherally.  It was also noted that the veteran was given a 
soft brace with a hole in the middle for the patella, but 
that it made him uncomfortable, so he had not worn it.

On examination, it was noted that the veteran walked with an 
antalgic gait.  There was no effusion.  However, there was 
discomfort on palpating the medial side of the right patella.  
Range of motion was from zero to 120 degrees.  Further, the 
veteran was found to have both negative anterior drawer test 
and negative McMurray test.  Nevertheless, he was found to be 
tender at the end of range of motion.  Based on the forgoing, 
the examiner diagnosed post-traumatic arthritis of the right 
knee.  In addition, the examiner commented that there was 
mild to moderate loss of range of motion of the joint due to 
pain on repetitive movement such as going up 80 steps.

Also added to the file were private medical records dated in 
April and May 2000, which reflect treatment for the veteran's 
left leg, left wrist, right wrist and elbow following a fall.  
No pertinent findings appear to have been made regarding the 
right knee.  

At the November 2001 personal hearing, the veteran testified 
that he had frequent problems with his right knee.  He 
testified that it seemed weakened; that it was weaker than 
the left knee; and that it was unstable, in that several 
times it had simply folded up on him and caused him to fall.  
He also testified that there had been no surgery since the 
original in-service injury, and indicated that no additional 
surgery had been suggested.  Nevertheless, he did experience 
intermittent pain whether or not he flexed his knee.  He 
noted that he received prescription medicine for his knee 
pain, which took about an hour to work.  There was no 
swelling.  In addition, he indicated that his scar was tender 
and painful to touch, but that this was occasional and not 
constant.  Further, he noted that VA had provided him with a 
knee brace, but that it did not do him any good, so he 
stopped using it.  It was noted at the hearing that he used a 
cane.  Moreover, the veteran testified that he took exception 
to the September 1999 VA examinations' statement that he had 
pain after climbing up 80 steps.  He emphasized that he 
mentioned at the examination that he had a part-time job that 
required him to walk up 80 steps, and that had trouble doing 
this, and indicated that that was all he had meant.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

The General Counsel for VA held in VAOPGCPREC 23-97 that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.

Diagnostic Code 5257 provides that slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment, while a 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a.


Analysis.  In the instant case, the Board finds that, in 
addition to the veteran's current rating of 10 percent for 
traumatic arthritis of the right knee based upon limitation 
of motion, a separate rating of 10 percent based upon 
instability of the right knee is warranted.

The Board notes that the evidence on file reflects that the 
veteran's right knee is manifest, in part, by intermittent 
pain and resulting functional impairment such as limitation 
of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As stated 
above, the September 1999 VA examiner noted that the veteran 
was tender at the end of range of motion testing, and that 
there was mild to moderate loss of range of motion of the 
joint due to pain on repetitive movement.  Nevertheless, even 
with taking into account the veteran's right knee pain, the 
objective medical evidence on file does not show that it has 
resulted in limitation of flexion to 30 degrees or less, nor 
limitation of extension to 15 degrees or more.  Range of 
motion testing at the September 1999 VA examination was from 
zero to 120 degrees.  Consequently, the Board concludes that 
the veteran is not entitled to a rating in excess of 10 
percent for his traumatic arthritis of the right knee based 
upon limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  

In making the above determination, the Board has taken into 
consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and noted the veteran's complaints of right knee 
pain.  Despite these subjective complaints, the record does 
not contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of knee 
pain which would warrant a schedular rating in excess of the 
10 percent evaluation currently in effect.  Therefore, the 
factors to be considered pursuant to 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide any basis for a rating in excess of 
10 percent in the instant case pursuant to Diagnostic Codes 
5260 and/or 5261.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his for traumatic 
arthritis of the right knee based upon limitation of motion.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, No. 01-7006 (Fed. Cir. December 17, 2001).

The Board also finds that the evidence on file supports a 
separate compensable rating of 10 percent for instability of 
the right knee under Diagnostic Code 5257 pursuant to 
VAOPGCPREC 23-97 and 9-98.  At the September 1999 VA 
examination, the veteran reported, in part, that his right 
knee felt like it was buckling, but that it had not really 
buckled at that point.  It was also noted on this examination 
that the veteran had been prescribed a knee brace, which 
tends to indicate there must have been some instability.  
Further, it was noted that the veteran had an antalgic gait.  
Moreover, at his November 2001 hearing the veteran testified 
that his right knee was weak, and that it had folded up on 
several occasions and caused him to fall.  It was also noted 
that he used a cane.

Resolving the benefit of the doubt in favor of the veteran, 
and taking into account his complaints of pain, the Board 
finds that he is entitled to a separate rating of 10 percent 
for slight instability of the right knee.  38 C.F.R. 
§§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.  The 
Board also finds that there is no objective medical evidence 
to support a finding of moderate recurrent subluxation or 
instability; the evidence does not support a rating in excess 
of 10 percent under Diagnostic Code 5257.

As an additional matter, the Board finds that the evidence on 
file does not support assignment of a separate compensable 
rating for the veteran's residual wound scar of the right 
knee.  Except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

The applicable rating criteria for evaluating scars is found 
at 38 C.F.R. § 4.118.  However, a review of the evidence does 
not show that the veteran satisfies the criteria for a 
compensable rating under any of the potentially applicable 
Diagnostic Codes.  The Board notes that there is no objective 
medical evidence that the veteran's right knee scar is poorly 
nourished with repeated ulceration.  Accordingly, he is not 
entitled to a compensable rating under Diagnostic Codes 7803.

Scars may also be rated on limitation of the part affected 
under Diagnostic Code 7805.  38 C.F.R. § 4.118.  However, as 
the veteran is already evaluated for his traumatic arthritis 
based on limitation of motion, he is clearly not entitled to 
a separate rating for this same criteria.  38 C.F.R. § 4.14; 
Esteban, supra.

Under Diagnostic Code 7804, superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118.  The Board 
acknowledges that the veteran testified at his personal 
hearing that his right knee scar is occasionally painful and 
tender to the touch.  However, Diagnostic Code 7804 requires 
that this be shown by objective determination.  There being 
no such objective medical evidence on file, the Board must 
conclude that he is not entitled to 10 percent rating under 
this Code.

There being no other potentially applicable criteria for 
evaluation the veteran's right knee scar, the Board concludes 
that he is not entitled to a separate compensable rating for 
this condition.






ORDER

Entitlement to an increased rating for traumatic arthritis of 
the right knee, residuals of wound with scar, based upon 
limitation of motion, currently rated as 10 percent, is 
denied.

Entitlement to a separate rating of 10 percent for 
instability of the right knee is granted, subject to the law 
and regulations applicable to the payment of monetary 
benefits.

Entitlement to a separate compensable rating for a residual 
right knee scar is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

